Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2006/0204058 A1 (hereinafter referred to as “Kim”).

Regarding claim 1, Kim discloses a computer-implemented method for updating a database (see Kim Figs. 1 and 3, and paras. 0037, 0043, 0045, 0082, and 0083, where a robot with memory and a database executes the facial recognition algorithm, which must be done with a processor, memory, and a computer program stored thereon), comprising: searching a plurality of reference image templates in a first database for at least two reference image templates matching with an image of a target object (see Kim para. 0015, where “[t]he user recognizer calculates a highest similarity between the user feature template and the user feature vector by calculating similarities between each of the clusters and the user feature vector when a user feature template includes a plurality of clusters” such that templates may comprise clusters of templates and the clusters of templates may be all matched to the user); and updating the first database based on similarities of the at least two reference image templates with the image (see Kim paras. 0018-0021, where “[t]he user feature information update unit calculates similarities between feature vectors of the captured images and clusters of a user feature template of the recognized user and searches for a winner cluster having the highest similarity, and compares a similarity between the corresponding feature vector and the winner cluster and a predetermined cluster classification threshold value” such that the similarities of the clusters of templates and the user input image/feature information are compared and used to pick a winner cluster to be updated with the new image/feature information).

Claims 19 and 20 are rejected under the same analysis as claim 1 above.

Regarding claim 2, Kim discloses wherein each of the plurality of reference image templates comprises a reference feature; and wherein searching the plurality of reference image templates in the first database for the at least two reference image templates matching with the image of the target object comprises: acquiring an image feature of the image of the target object; and searching, based on similarities of the image feature with reference features of the plurality of reference image templates in the first database, the plurality of reference image templates for the at least two reference image templates matching with the image (see Kim para. 0015, where “[t]he user recognizer calculates a highest similarity between the user feature template and the user feature vector by calculating similarities between each of the clusters and the user feature vector when a user feature template includes a plurality of clusters” such that templates may comprise clusters of templates and the clusters of templates may be all matched to the user).

Regarding claim 3, Kim discloses wherein updating the first database based on the similarities of the at least two reference image templates with the image comprises: updating, based on the similarities of the at least two reference image templates with the image, feature data of a first reference image template of the at least two reference image templates in the first database with a second update reference feature (see Kim paras. 0018-0021, where “[t]he user feature information update unit calculates similarities between feature vectors of the captured images and clusters of a user feature template of the recognized user and searches for a winner cluster having the highest similarity, and compares a similarity between the corresponding feature vector and the winner cluster and a predetermined cluster classification threshold value” such that the similarities of the clusters of templates and the user input image/feature information are compared and used to pick a winner cluster to be updated with the new image/feature information), and deleting at least one third reference image template of the at least two reference image templates, wherein a similarity between the reference feature of the third reference image template and the second update reference feature reaches a third similarity threshold (see Kim para. 0021, where “[t]he user feature information update unit selects a cluster to be removed from among clusters of the user feature template based on at least more than one cluster having the highest mean similarity with other clusters and the least referred cluster in the user recognition process, and removes the selected cluster from the user feature template when a cluster is added and a total number of clusters exceed the predetermined maximum number of cluster members”).

Regarding claim 4, Kim discloses wherein updating the first database based on the similarities of the at least two reference image templates with the image comprises: in response to determining that the similarities of the at least two reference image templates with the image meet a first update condition, updating, based on the image, at least a subset of the at least two reference image templates in the first database (see Kim paras. 0018-0021, where “[t]he user feature information update unit calculates similarities between feature vectors of the captured images and clusters of a user feature template of the recognized user and searches for a winner cluster having the highest similarity, and compares a similarity between the corresponding feature vector and the winner cluster and a predetermined cluster classification threshold value” such that the similarities of the clusters of templates and the user input image/feature information are compared and used to pick a winner cluster to be updated with the new image/feature information).

Regarding claim 17, Kim discloses further comprising: in response to determining that the similarities of the at least two reference image templates with the image meet a second update condition, adding a reference image template corresponding to the image to the first database (see Kim para. 0018, where “[t]he re-verification unit re-verifies whether the captured image corresponds to an input image of the recognized user when the similarity exceeds a predetermined update threshold value”).

Regarding claim 18, Kim discloses wherein: the first update condition comprises: a maximum value among the similarities of the at least two reference image templates with the image being greater than or equal to a second similarity threshold, and/or the second update condition comprises: the maximum value among the similarities of the at least two reference image templates with the image being smaller than the second similarity threshold; wherein the second similarity threshold is greater than a first similarity threshold that is used for searching for the at least two reference image templates matching with the image of the target object (see Kim para. 0018, where “[t]he update threshold value is set to be greater than the recognition threshold value”).



Allowable Subject Matter
Claim(s) 5-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663